DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-3, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	It is noted that claims 21-30 have been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, and claims 2, 3, 6, and 7 based on their dependency to claim 1, as well as claim 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Looking at claim 1, it is recited that “a first fluid cavity…includes walls that are fluid impermeable”.  While paragraph [0049] of the present specification states “inside the walls defining fluid cavity” and in paragraph [0044] states “the fluid cavity is fluid impermeable”, the specification does not state that the first fluid cavity has walls that are fluid impermeable.
6.	Also regarding Claim 1, the claim language recites “a second fluid cavity, in an interior region defined by the inner surface of the outer expandable member and separated therefrom by a fluid impermeable wall of the first fluid cavity…”.  The present specification discusses a first fluid “F” within cavity “56”, and a second fluid “2F” within cavity “64”.  However, based on the present claim language, it is unclear which cavity is to be defined as the “first fluid cavity” and the “second fluid cavity”, as well as which fluid impermeable wall of the first fluid cavity is defining the space of the second fluid cavity.
7.	For examination purposes, Claim 1 will be interpreted as “the first fluid cavity is fluid impermeable, and a second fluid cavity, in an interior region defined within the inner surface of the outer expandable member and separate from the first fluid cavity…”.  Proper correction is required.
8.	Claim 30 recites similar language to claim 1, and is therefore rejected by U.S.C. 112(a) for the reasons listed above and will be interpreted as stated like claim 1 above.

9.	Claims 1, Claims 2-3, Claim 7, Claim 21, claim 6 based on its dependency to claim 1, and claims 22-29 based on their dependency to claim 21, as well as claim 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites the limitation "the fluid impermeable fluid cavity" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites both “a first fluid cavity” and “a second fluid cavity”, both of which have some sort of fluid impermeable wall defining their cavities respectively.  However, “the fluid impermeable fluid cavity” as recited at the end of the claim fails to disclose which fluid cavity has resistively heated fluid confined within it.  Therefore, the claim will be interpreted as either fluid cavity.  Proper correction is required.
11.	Claim 2 recites the limitation “and the fluid cavity is configured to fluidly connect to a second fluid source” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 defines “a first fluid cavity” and “a second fluid cavity”.  Therefore, it is unclear whether the fluid cavity connected to a second fluid source is the first or second fluid cavity claimed previously.  Proper correction is required.
12.	Claim 3 recites the limitation “and the fluid cavity is free…” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 defines “a first fluid cavity” and “a second fluid cavity”.  Therefore, it is unclear whether the fluid cavity connected to a second fluid source is the first or second fluid cavity claimed previously.  Proper correction is required.
13.	Claim 7 recites the limitation “and the fluid cavity comprises…” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 defines “a first fluid cavity” and “a second fluid cavity”.  Therefore, it is unclear whether the fluid cavity connected to a second fluid source is the first or second fluid cavity claimed previously.  Proper correction is required.
14.	Claim 21 recites the limitation “the fluid impermeable fluid cavity” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  While Claim 21 defines “a fluid cavity” earlier in the claim, it fails to define whether it is fluid impermeable, or if “the fluid impermeable fluid cavity” recited in line 6 is another fluid cavity separate from the first one recited.  Therefore, the claim will be interpreted as “a fluid cavity that is fluid impermeable”.  Proper correction is required.
15.	Claim 30 recites the limitation "the fluid impermeable fluid cavity" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 recites both “a first fluid cavity” and “a second fluid cavity”, both of which have some sort of fluid impermeable wall defining their cavities respectively.  However, “the fluid impermeable fluid cavity” as recited at the end of the claim fails to disclose which fluid cavity has resistively heated fluid confined within it.  Therefore, the claim will be interpreted as either fluid cavity.  Proper correction is required.

Claim Rejections - 35 USC § 103
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

17.	Claims 1-3, 6, 7, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. 9,084,609 (herein referred to as “Smith”) and in view of Neuwirth 4,949,718 (herein referred to as “Neuwirth”).
18.	Regarding Claim 1, Smith teaches a medical device (Fig. 8) comprising:
	a. an expandable member (Fig. 8, ref num 102) comprising an inner expandable member having an outer surface (Fig. 8, ref num 153, see Fig. 9, ref num 153 its outer surface) and an outer expandable member having an inner surface (Fig. 8, ref num 151, see Fig. 9, ref num 151 its inner surface).
	b. a first fluid cavity located between the inner expandable member and the outer expandable member (Fig. 8 and 9, ref num 152), 
	c. a second fluid cavity, in an interior region defined by the inner surface of the outer expandable member and separated therefrom by a fluid impermeable wall of the first fluid cavity (Fig. 8 and 9, ref num 154, as shown it is defined within the inner surface of the outer expandable member) and the second fluid cavity in fluid communication with an inflation fluid source (Col. 15 lines 41-43, “a void 154 of the inner balloon is configured to receive a thermal transfer fluid, which is also used to pressurize the inner balloon”); and
	d. resistive heating elements impregnated into the inner expandable member outer surface and the outer expandable member inner surface (Fig. 8, ref num 120 is shown to be embedded/impregnated between inner balloon ref num 153 and outer balloon ref num 151).
	Smith fails to teach the first fluid cavity includes walls that are fluid impermeable and that the resistive heating elements resistively heat a fluid confined within the fluid impermeable fluid cavity.
	Neuwirth teaches an apparatus that contains an expandable member (Fig. 7, ref num 5), a fluid confined with a cavity of the expandable member (Fig. 7, ref num 25).  The fluid is resistively heated by a heating element (Col. 6, lines 48-57, “heating element 44 located within the distendable applicator 5…comprises heating element coil….causing heating element coil 47 to heat the fluid 25”, see Fig. 7, ref num 44).  This fluid cavity is made of walls that are fluid impermeable (Col. 5, lines 12-17, “distendable 5 [having walls as shown in at least Fig. 1] must be capable of withstanding high temperatures without rupturing…of a heat curing rubber such as latex has been found satisfactory”; therefore, since it does not rupture, it is fluid impermeable).  By heating the fluid, the device then heats the desired tissue in contact with the expandable member, ultimately treating the tissue (Col. 3, lines 13-27).  Since Smith teaches ablating the target tissue (Smith, abstract), then one could apply the known technique of heating the fluid within the expandable member to achieve the same predictable result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order for the heating elements to heat the fluid found in the fluid cavity in order to provide the desired treatment to the target tissue surrounding the expandable member.

19.	Regarding Claim 2, Smith teaches the inner expandable member comprises a cavity (Figs. 8 and 9, ref num 153, ref num 154) that is configured to fluidly connect to a first fluid source (Col. 15 lines 60-67, “first supply lumen 106a…are fluidly coupled to the inner the inner balloon 153”; Col. 16, lines 1-10, “first supply…106a…that deliver the thermal transfer fluid to the inner cooling balloon…coupled to…external coolant source”), and the other fluid cavity is configured to fluidly connect to a second fluid source (Col. 15 lines 60-67, “second supply lumen 106b…are fluidly coupled to the outer balloon 151”; Col. 16, lines 1-10, “second supply…106b…deliver…fluid to…balloon 151 are respectively coupled to supply….of an external pressurized fluid source”).

20.	Regarding Claim 3, Smith teaches the two fluid cavities are free of communication with one another (as shown in Figs. 8-10, ref nums 152 and 154 are separated from one another and do not have fluid communication with one another, as each have their own fluid source lumen, i.e. 106 and 106b; and each connected to their own fluid source, Col. 16, lines 1-10).

21.	Regarding Claim 6, Smith teaches the expandable member is configured to expand within the body of a patient (see Fig. 1).  However, Smith fails to teach that it expands to generally conform to an inside of a uterus.  
	Neuwirth teaches the expandable device (Fig. 1, ref num 5), is configured to expand and conform inside of a uterus (Fig. 1, Col. 3, lines 11-12, “while bladder is within the uterus”).  Smith does teach that the expandable member conforms to the bodily cavity that it is found within (Col. 12, lines 1-2, “balloon arrangement 102 may deform or flatter under the load into a generally elliptical or kidney shaped profile”).  Therefore, it would have been an obvious matter of design choice to make the different portions of the expandable whatever form or shape was desired or expedient to treat the desired tissue location. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

22.	Regarding Claim 7, Smith teaches the fluid cavity comprises a fluid inlet for delivering a fluid into the fluid cavity and a fluid outlet for withdrawing a fluid from the fluid cavity (Col. 15 lines 60-67, “second supply lumen 106b and second return lumen 108b are fluidly coupled to the outer balloon 151”; Col. 16, lines 1-10, “second supply and return lumens 106b, 108b that deliver and remove a pressurizing fluid to and from the outer ablation balloon 151”).

23.	Regarding Claim 21, Smith teaches a medical device (Fig. 8) comprising:
	a. an expandable member (Fig. 8, ref num 102) comprising a cavity (Fig. 9, ref num 152).
	b. a fluid cavity located inside of the cavity (Fig. 9, ref num 154, as shown is within cavity of ref num 152), the fluid cavity being configured to connect to a fluid source and supply a fluid to the fluid cavity (Col. 15 lines 60-67, “first supply lumen 106a…are fluidly coupled to the inner the inner balloon 153”; Col. 16, lines 1-10, “first supply…106a…that deliver the thermal transfer fluid to the inner cooling balloon…coupled to…external coolant source”),
	c. a resistive heating element impregnated into a surface of the expandable member (Fig. 8, ref num 120 is shown to be embedded/impregnated between inner balloon ref num 153 and outer balloon ref num 151). 
	Smith fails to teach the fluid cavity is fluid impermeable and that the resistive heating element resistively heats a fluid confined within the fluid impermeable fluid cavity, such that the heating element is connected to a power source that applies power to the heating element to generate heat and increase a temperature of the fluid inside of the cavity.
	Neuwirth teaches an apparatus that contains an expandable member (Fig. 7, ref num 5), a fluid confined with a cavity of the expandable member (Fig. 7, ref num 25).  The fluid is resistively heated by a heating element (Col. 6, lines 48-57, “heating element 44 located within the distendable applicator 5…comprises heating element coil….causing heating element coil 47 to heat the fluid 25”, see Fig. 7, ref num 44).  This fluid cavity is made of walls that are fluid impermeable (Col. 5, lines 12-17, “distendable 5 [having walls as shown in at least Fig. 1] must be capable of withstanding high temperatures without rupturing…of a heat curing rubber such as latex has been found satisfactory”; therefore, since it does not rupture, it is fluid impermeable).  The heating element is connected to a power source that supplies power and generates the heat, increasing the temperature of the fluid (Fig. 4, ref num 30, Col. 6, lines 5-12, “control unit 30, consisting of fluid temperature control 31…and a power source…fluid temperature is regulated”).  By heating the fluid, the device then heats the desired tissue in contact with the expandable member, ultimately treating the tissue (Col. 3, lines 13-27).  Since Smith teaches ablating the target tissue (Smith, abstract), then one could apply the known technique of heating the fluid within the expandable member to achieve the same predictable result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order for the heating elements to heat the fluid found in the fluid cavity in order to provide the desired treatment to the target tissue surrounding the expandable member.

24.	Regarding Claim 22, Smith teaches the fluid cavity comprises a fluid inlet for delivering a fluid into the fluid cavity and a fluid outlet for withdrawing a fluid from the fluid cavity (Col. 15 lines 60-67, “first supply lumen 106a, a first return lumen 108a”; Col. 16, lines 1-10, “the first supply and return lumens 106a, 108a that deliver the thermal transfer fluid to the inner cooling balloon 153….are respectively coupled to supply and return connectors of an external coolant source”).

25.	Regarding Claim 23, Smith teaches the heating element is a resistive heater (Fig. 8, ref num 120).

26.	Regarding Claim 24, Smith teaches the cavity is fluidly isolated from the fluid cavity (as shown in Figs. 8-10, ref nums 152 and 154 are separated from one another and do not have fluid communication with one another, as each have their own fluid source lumen, i.e. 106 and 106b; and each connected to their own fluid source, Col. 16, lines 1-10).

27.	Regarding Claim 25, Smith teaches the cavity is in fluid communication with a second fluid source (Col. 15 lines 60-67, “second supply lumen 106b…are fluidly coupled to the outer balloon 151”; Col. 16, lines 1-10, “second supply…106b…deliver…fluid to…balloon 151 are respectively coupled to supply….of an external pressurized fluid source”).

28.	Regarding Claim 26, Smith teaches the expandable member is configured to expand and conform to an inner surface of a body cavity (Col. 12, lines 1-2, “balloon arrangement 102 may deform or flatter under the load into a generally elliptical or kidney shaped profile”).

29.	Regarding Claim 27, Smith teaches inserting the device of claim 23 (see claim 23 rejection above) into a body cavity (Col. 12, lines 1-2, “balloon arrangement 102 may deform or flatter under the load into a generally elliptical or kidney shaped profile”), inflating the cavity (Col. 11, lines 38-39, “which the balloon arrangement 102 is inflated”), delivering the fluid into the fluid cavity (Col. 15 lines 60-67, “first supply lumen 106a…are fluidly coupled to the inner the inner balloon 153”; Col. 16, lines 1-10, “first supply…106a…that deliver the thermal transfer fluid to the inner cooling balloon…coupled to…external coolant source”).
	However, Smith fails to teach supply power to the heating element to generate heat to increase a temperature of the fluid.
	Neuwirth teaches an apparatus that contains an expandable member (Fig. 7, ref num 5), a fluid confined with a cavity of the expandable member (Fig. 7, ref num 25).  The fluid is resistively heated by a heating element (Col. 6, lines 48-57, “heating element 44 located within the distendable applicator 5…comprises heating element coil….causing heating element coil 47 to heat the fluid 25”, see Fig. 7, ref num 44).  This fluid cavity is made of walls that are fluid impermeable (Col. 5, lines 12-17, “distendable 5 [having walls as shown in at least Fig. 1] must be capable of withstanding high temperatures without rupturing…of a heat curing rubber such as latex has been found satisfactory”; therefore, since it does not rupture, it is fluid impermeable).  The heating element is connected to a power source that supplies power and generates the heat, increasing the temperature of the fluid (Fig. 4, ref num 30, Col. 6, lines 5-12, “control unit 30, consisting of fluid temperature control 31…and a power source…fluid temperature is regulated”).  By heating the fluid, the device then heats the desired tissue in contact with the expandable member, ultimately treating the tissue (Col. 3, lines 13-27).  Since Smith teaches ablating the target tissue (Smith, abstract), then one could apply the known technique of heating the fluid within the expandable member to achieve the same predictable result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order for the heating elements to heat the fluid found in the fluid cavity in order to provide the desired treatment to the target tissue surrounding the expandable member.

30.	Regarding Claim 28, Smith fails to teach the heat generated by the increase of the temperature of the fluid is transferred to tissue surrounding the body cavity.
Neuwirth teaches an apparatus that contains an expandable member (Fig. 7, ref num 5), a fluid confined with a cavity of the expandable member (Fig. 7, ref num 25).  The fluid is resistively heated by a heating element (Col. 6, lines 48-57, “heating element 44 located within the distendable applicator 5…comprises heating element coil….causing heating element coil 47 to heat the fluid 25”, see Fig. 7, ref num 44).  This fluid cavity is made of walls that are fluid impermeable (Col. 5, lines 12-17, “distendable 5 [having walls as shown in at least Fig. 1] must be capable of withstanding high temperatures without rupturing…of a heat curing rubber such as latex has been found satisfactory”; therefore, since it does not rupture, it is fluid impermeable).  The heating element is connected to a power source that supplies power and generates the heat, increasing the temperature of the fluid (Fig. 4, ref num 30, Col. 6, lines 5-12, “control unit 30, consisting of fluid temperature control 31…and a power source…fluid temperature is regulated”).  By heating the fluid, the device then heats the desired tissue in contact with the expandable member, ultimately treating the tissue (Col. 3, lines 13-27).  Since Smith teaches ablating the target tissue (Smith, abstract), then one could apply the known technique of heating the fluid within the expandable member to achieve the same predictable result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order for the heating elements to heat the fluid found in the fluid cavity in order to provide the desired treatment to the target tissue surrounding the expandable member.

31.	Regarding Claim 29, Smith teaches the fluid cavity comprises a fluid inlet for delivering a fluid into the fluid cavity and a fluid outlet for withdrawing a fluid from the fluid cavity (Col. 15 lines 60-67, “first supply lumen 106a, a first return lumen 108a”; Col. 16, lines 1-10, “the first supply and return lumens 106a, 108a that deliver the thermal transfer fluid to the inner cooling balloon 153….are respectively coupled to supply and return connectors of an external coolant source”).

32.	Regarding Claim 30, Smith teaches a medical device (Fig. 8) comprising:
	a. an expandable member (Fig. 8, ref num 102) comprising an inner expandable member having an outer surface (Fig. 8, ref num 153, see Fig. 9, ref num 153 its outer surface) and an outer expandable member having an inner surface (Fig. 8, ref num 151, see Fig. 9, ref num 151 its inner surface), the expandable member is configured to expand within the body of a patient (see Fig. 1),
	b. a first fluid cavity located between the inner expandable member and the outer expandable member (Fig. 8 and 9, ref num 152), 
	c. a second fluid cavity, in an interior region defined by the inner surface of the outer expandable member and separated therefrom by a fluid impermeable wall of the first fluid cavity (Fig. 8 and 9, ref num 154, as shown it is defined within the inner surface of the outer expandable member) and the second fluid cavity in fluid communication with an inflation fluid source (Col. 15 lines 41-43, “a void 154 of the inner balloon is configured to receive a thermal transfer fluid, which is also used to pressurize the inner balloon”); and
	d. resistive heating elements impregnated into the inner expandable member outer surface and the outer expandable member inner surface (Fig. 8, ref num 120 is shown to be embedded/impregnated between inner balloon ref num 153 and outer balloon ref num 151).
	Smith fails to teach the expandable member is configured to expand to generally conform to an inside of a uterus, the first fluid cavity includes walls that are fluid impermeable and that the resistive heating elements resistively heat a fluid confined within the fluid impermeable fluid cavity.
	Neuwirth 4,949,718 teaches an apparatus that contains an expandable member (Fig. 7, ref num 5), a fluid confined with a cavity of the expandable member (Fig. 7, ref num 25).  The fluid is resistively heated by a heating element (Col. 6, lines 48-57, “heating element 44 located within the distendable applicator 5…comprises heating element coil….causing heating element coil 47 to heat the fluid 25”, see Fig. 7, ref num 44).  This fluid cavity is made of walls that are fluid impermeable (Col. 5, lines 12-17, “distendable 5 [having walls as shown in at least Fig. 1] must be capable of withstanding high temperatures without rupturing…of a heat curing rubber such as latex has been found satisfactory”; therefore, since it does not rupture, it is fluid impermeable).  By heating the fluid, the device then heats the desired tissue in contact with the expandable member, ultimately treating the tissue (Col. 3, lines 13-27).  Since Smith teaches ablating the target tissue (Smith, abstract), then one could apply the known technique of heating the fluid within the expandable member to achieve the same predictable result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order for the heating elements to heat the fluid found in the fluid cavity in order to provide the desired treatment to the target tissue surrounding the expandable member.
	Neuwirth also teaches the expandable device (Fig. 1, ref num 5), is configured to expand and conform inside of a uterus (Fig. 1, Col. 3, lines 11-12, “while bladder is within the uterus”).  Smith does teach that the expandable member conforms to the bodily cavity that it is found within (Col. 12, lines 1-2, “balloon arrangement 102 may deform or flatter under the load into a generally elliptical or kidney shaped profile”).  Therefore, it would have been an obvious matter of design choice to make the different portions of the expandable whatever form or shape was desired or expedient to treat the desired tissue location. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794